31 A.3d 1180 (2011)
303 Conn. 906
CITIBANK, N.A., TRUSTEE (SACO 2007-2)
v.
Debra LINDLAND, Executrix (Estate of Madlyn Landin), et al.
SC 18885
Supreme Court of Connecticut.
Decided November 17, 2011.
David A. Ball, Barbara M. Schellenberg and Philip C. Pires, Bridgeport, in support of the petition.
Peter A. Ventre, Hartford, in opposition.
The petition by the defendants Robert Olsen and 17 Ridge Road, LLC, for certification for appeal from the Appellate Court, 131 Conn.App. 653, 27 A.3d 423, is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the trial court lacked the equitable authority to open a judgment of foreclosure by sale under the circumstances of this case?"